UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2220


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

JUDGE HERBERT C. GILL, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00542-AWA-TEM)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Emanuel Taylor appeals the district court’s order

dismissing       without    prejudice        his    42     U.S.C.      § 1983    (2012)

complaint against a state court judge for failure to state a

claim    pursuant    to    28    U.S.C.   § 1915(e)(2)(B)(ii)            (2012).       On

appeal,    we    confine    our    review     to    the    issues      raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).               Because Taylor does

not challenge in his informal brief the basis for the district

court’s disposition, he has forfeited appellate review of the

court’s    order.      Accordingly,       we    affirm      the   district      court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in   the   materials

before    this    court    and    argument     would      not   aid    the   decisional

process.

                                                                                AFFIRMED




                                          2